

117 HR 825 IH: Gun Violence Prevention Research Act of 2021
U.S. House of Representatives
2021-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 825IN THE HOUSE OF REPRESENTATIVESFebruary 4, 2021Mrs. Carolyn B. Maloney of New York (for herself, Mr. Auchincloss, Mrs. Beatty, Mr. Beyer, Ms. Blunt Rochester, Ms. Bonamici, Mr. Carbajal, Mr. Case, Mr. Cicilline, Ms. Clarke of New York, Mr. Cohen, Mr. Cooper, Ms. Dean, Mr. DeFazio, Mrs. Demings, Mr. Deutch, Mr. Espaillat, Mr. Evans, Mrs. Fletcher, Mr. Foster, Mr. Grijalva, Mr. Himes, Mr. Horsford, Mr. Johnson of Georgia, Mr. Jones, Mr. Kildee, Ms. Lee of California, Mr. Lowenthal, Ms. Matsui, Mr. McNerney, Mr. Morelle, Mrs. Murphy of Florida, Mr. Neguse, Ms. Pingree, Mr. Pocan, Ms. Ross, Ms. Roybal-Allard, Mr. Sarbanes, Ms. Schakowsky, Mr. Sires, Mr. Smith of Washington, Ms. Speier, Mr. Suozzi, Mr. Takano, Mr. Tonko, Mrs. Trahan, Mr. Vargas, Mrs. Watson Coleman, and Mr. Yarmuth) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo authorize the appropriation of funds to the Centers for Disease Control and Prevention for conducting or supporting research on firearms safety or gun violence prevention.1.Short titleThis Act may be cited as the Gun Violence Prevention Research Act of 2021.2.Funding for research by CDC on firearms safety or gun violence preventionThere is authorized to be appropriated to the Centers for Disease Control and Prevention $50,000,000 for each of fiscal years 2022 through 2027 for the purpose of conducting or supporting research on firearms safety or gun violence prevention under the Public Health Service Act (42 U.S.C. 201 et seq.). The amount authorized to be appropriated by the preceding sentence is in addition to any other amounts authorized to be appropriated for such purpose.